DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 7/26/2022 has been entered. Claims 1-10 are currently pending.  The amendment has overcome the objections indicated in the Non-final Office Action dated 5/18/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0168783 (hereinafter Islam) in view of US 2014/0040694 (hereinafter Verma).
Regarding claim 1, Islam teaches a method for preserving a msg3 physical uplink shared channel (PUSCH) transmission, the method comprising: receiving, by a user equipment (UE) device, from a base station, a cancelation indication (CI) that overlaps with the msg3 PUSCH transmission ([0087]: details cancelation indication indicates a resource that overlaps with PUSCH transmit occasion based on configured grant). 
Islam does not explicitly teach responsive to receiving the CI, determining not to cancel the msg3 PUSCH transmission.
However, Verma teaches responsive to receiving the CI ([0039]: details random access response indicates that UE should proceed, as responsive to receiving CI), determining not to cancel the msg3 PUSCH transmission ([0044]: details the TTI bundle is dropped in favor of Msg3, as not to cancel msg3; when the UE uses random access). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Verma and include responsive to receiving the CI, determining not to cancel the msg3 PUSCH transmission of Verma with the CI of Islam.  Doing so would improve Msg3 performance (Verma, at [0073]).

Regarding claim 2, Islam teaches wherein the CI indicates one or more resources allocated for the msg3 PUSCH transmission ([0087]: details cancelation indication indicates a resource that overlaps with PUSCH transmit occasion based on configured grant, as allocated for msg3 PUSCH transmission).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Verma as applied to claim 1 above, and further in view of US 2022/0038975 (hereinafter Da Silva).
Regarding claim 4, Islam does not explicitly teach ignoring, by the UE device, at least part of a command associated with the CI that overlaps with the msg3 PUSCH transmission.  
However, Da Silva teaches ignoring, by the UE device, at least part of a command associated with the CI that overlaps with the msg3 PUSCH transmission ([0118][0135][0137][0169]: ignores message, as ignoring command; which is associated with msg3 and cancelation indication, as associated with CI and  msg3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Da Silva and include ignoring, by the UE device, at least part of a command associated with the CI that overlaps with the msg3 PUSCH transmission of Da Silva with the CI of Islam.  Doing so would provide improvements to conditional mobility operations (Da Silva, at paragraph [0027]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Verma, further in view of R1-1907285 “Uplink inter-UE Tx Multiplexing and Prioritization” (hereinafter Qualcomm).
Regarding claim 5, Islam teaches wherein the CI is a first CI ([0087]: details cancelation indication, as first CI).
Islam does not explicitly teach receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission; and responsive to receiving the second CI, canceling the non-msg3 transmission.  
However, Qualcomm teaches receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission (Figure 2; proposal 4: details UL cancellation indication monitoring occasions; covering overlapping time-domain resources); and responsive to receiving the second CI, canceling the non-msg3 transmission (Figure 2; proposals 3 and 4: details cancel some eMBB PUSCH transmission, as non-msg3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Qualcomm and include receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission; and responsive to receiving the second CI, canceling the non-msg3 transmission of Qualcomm with Islam.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 6, Islam does not explicitly teach wherein the second CI indicates one or more resources allocated for the non-msg3 transmission.  
However, Qualcomm teaches wherein the second CI indicates one or more resources allocated for the non-msg3 transmission (Figure 2; proposal 4: details CI may indicate resources for the same UE on the same cell, as non-msg3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Qualcomm and include wherein the second CI indicates one or more resources allocated for the non-msg3 transmission of Qualcomm with Islam.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 7, Islam does not explicitly teach canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI.  
However, Qualcomm teaches canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI (Figure 2; proposal 4: details CI could cancel transmission on the overlapping resources).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Qualcomm and include canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI of Qualcomm with Islam.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Verma as applied to claim 1 above, and further in view of US 2020/0107370 (hereinafter Wei).
Regarding claim 8, Islam does not explicitly teach receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 PUSCH transmission based on the UL grant.  
However, Wei teaches receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 PUSCH transmission based on the UL grant (FIG. 1, 132, 133; [0045]: details base station transmits a message 2 to UE; may carry resource allocation information such as a UL grant for a message 3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam to incorporate the teachings of Wei and include receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 PUSCH transmission based on the UL grant of Wei with Islam.  Doing so would provide improved and efficient mechanism for UE to select different RA resources (Wei, at paragraph [0003]).

Allowable Subject Matter
Claims 3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415